                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK




 KARINA BIBICHEFF,

                        Plaintiff,
                                                        Case No. 17-CV-4679 (DRH) (AYS)
                v.

 PAYPAL INC.,

                        Defendant.




           DEFENDANT PAYPAL, INC.’S NOTICE OF MOTION TO DISMISS

       PLEASE TAKE NOTICE that upon the Memorandum of Law in Support of its Motion

to Dismiss, served contemporaneously with this Notice, and such further evidence and argument

as the Court may permit, Defendant PayPal, Inc. (“PayPal”) shall move before the Honorable

Denis R. Hurley, United States District Court Judge for the Eastern District of New York, at the

Courthouse located at 100 Federal Plaza, Central Islip, New York 11722, on August 28, 2019, or

as soon thereafter as counsel may be heard, for an Order dismissing the claims against PayPal in

the above-captioned action pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state

a claim upon which relief can be granted.

       Pursuant to the briefing schedule directed by the Court, Plaintiff’s opposing papers, if any,

shall be served on or before August 14, 2019. PayPal’s reply papers in further support of its motion,

if any, shall be served on or before August 28, 2019.




                                                 1
Dated: July 24, 2019       Respectfully Submitted,


                           By: /s/ Archis A. Parasharami

                           Archis A. Parasharami
                           MAYER BROWN LLP
                           1999 K Street NW
                           Washington, DC 20006
                           (202) 263-3328
                           aparasharami@mayerbrown.com

                           Ilana D. Cohen
                           MAYER BROWN LLP
                           1221 Avenue of the Americas
                           New York, NY 10020
                           (212) 506-2677
                           icohen@mayerbrown.com

                           Counsel for PayPal Inc.




                       2
